DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1-2 are under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/882647, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statements (IDS) submitted on 02/12/2020 and 03/04/2021 are being considered by the examiner. Any strikethrough is owed to lack of date.

Specification
The use of the term OVAREX (Paragraph 0025), which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.   The generic name of this product is not provided.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
In the present instance, claim 1, on which claim 2 depends, recites the broad recitation antibody, which includes the special definition at paragraph 0050 of the specification which states this includes antibody fragments, and the claim also recites, owed to the definition, such as F(ab’)2 and Fab fragments, which is the narrower statement of the antibody fragment limitation.  It is not clear if the antibodies of the instant claims encompass any fragment of which F(ab’)2 and Fab fragments are merely examples or if F(ab’)2 and Fab fragments are to be the only structures satisfying this limitation of antibody fragment in the claims.  The presence of multiple interpretations renders the claims indefinite.
See Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) ("[R]ather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.").

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


This claim attempts to add to claim 1 a step of providing the biological sample.  However, claim 1 already has a step of obtaining the biological sample from a patient.  Therefore, “providing” said sample is implicit to claim 1, the claim on which claim 2 depends.  Thus, claim 2 fails to further limit the claim on which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form so long as no duplicates are created, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of assessing , does not reasonably provide enablement for similar methods used for non-human species, similar methods using any other sample type, or similar methods detecting mere presence of the markers.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The breadth of the claims can be found in claim 1, which is drawn to a method of assessing whether a pelvic mass is a stage I ovarian cancer or benign disease comprising obtaining a biological sample from a patient having the pelvic mass, and detecting whether HE4, CA125, CA72-4, and SMRP are present in the sample by contacting the sample with antibodies against each protein.  
The nature of the invention is a diagnostic assay for stage I ovarian cancer.
The level of skill of one skilled in this art is high.
With respect to use of just the presence of the markers in a sample to diagnose ovarian cancer, the specification teaches that this is not enabled.  Table 5 on page 27 clearly shows that benign disease also has presence of all markers recited in the instant claims.  Rather, to be enabled, the claims must detect an increase in each of these markers compared to their respective levels in the case of benign disease.  This is verified in Table 5.  
With respect to the patient scope of the instant claims, the disclosure provides data supporting enablement of human patients only.  Examples 1-3 utilize human serum and/or urine only.  No data is provided to show that the recited marker proteins are present in 
With respect to use of just any biological sample in the claimed methods, the specification provides no validation that the four markers can be used together in any one sample other than serum.  Example 1 utilizes serum samples and detects all four markers in patients with stage I disease.  It shows that all four markers can function together to diagnose stage I ovarian cancer using serum samples.  In example 2, urine samples were used but only CA125 and SMRP were detected therein (Table 6).  Therefore, the specification does not show that all four markers can be detected in urine nor does it show that they all function to diagnose stage I ovarian cancer using urine samples.  This example also utilizes serum samples as in example 1 above with similar outcome.  Example 3 used only serum samples.  Since the claims require use of only one sample for all four markers, the specification supports use of only serum as this sample type.  It is unpredictable that other sample types untested for all four markers, such as urine, can be used in the claimed methods.
Biomarkers used in diagnosing cancer must be validated as functional in the sample type used. The state of the prior art at the time of filing was such that it was unpredictable whether or not a biomarker detected in any biological specimen could be used to specifically identify a cancer or a subject suffering from a cancer.  Ludwig et Al. (Nature Reviews: Cancer, Vol. 5, Pg. 845-856, 2005) teach that a marker for cancer to 
Furthermore, cancer biomarkers are preferably not only tissue-specific but also cancer-specific.  Pepe et Al. (Journal of the National Cancer Institute, Vol. 93, No. 14, Pg. 1054-1061, 2001) teach that a functional biomarker is unique for a tumor and not present in or generated by non-tumor tissue (Pg. 1054, Column 1, Paragraph, fifth).  Biomarkers of this type can be direct (within tumor samples) or indirect (from outside of the primary tumor, i.e. serum, urine, etc.) (Pg. 1054, Column 2, Paragraph, first partial).  Even assays utilizing detection of notable biomarkers such as prostate-specific antigen (PSA) in the case of prostate cancer diagnosis, while being highly sensitive, are not highly specific due to their indirect detection of the cancer (Pg. 1054, Column 2, Paragraph, first full).  They further teach that maintaining high specificity or low false-positive rates is a high priority for population screening (Pg. 1054, Column 2, Paragraph, first full).  Thus, biomarkers need to be highly specific for cancer (Pg. 1054, Column 2, Paragraph, first full) and reproducibly identified only when cancer is present.  Ideally, a biomarker will be evident in tumor tissue but not in non-tumor tissue of the case subjects (Pg. 1055, Column 1, Paragraph, second full).  

PSA's lack of specificity is also shared by the bladder tumor antigen complement factor H-related protein (CFHrp).  Budman et Al. (CUAJ, Vol. 2, Issue 3, Pg. 212-221, 2008) teach that this protein is released by normal cells to prevent their targeting by the body's immune system and elevated levels of CFHrp in urine can indicate bladder cancer (Pg. 215, Column 1-2).  Tests for CFHrp, such as immunoassays, are more sensitive than cytology (microscopic investigation of shed urothelial cells) but much less cancer-specific as they can be affected by benign inflammatory conditions, calculi, foreign bodies, and other genitourinary cancers, leading to false-positives (Pg. 216, Column 1, Paragraph, first partial).  
Taken together, biomarkers for cancer must be experimentally shown to function in the context of the specimens in which they are used (e.g. serum).  In short, no one of ordinary skill in this art assumes any protein a functional biomarker.  They need 
This is further illustrated by Mantovani (European Journal of Cancer, Vol. 30A, No.3, Pg. 363-369, 1994) who teaches that a biomarker than functions in one sample type need not function in another.  They teach that folate binding protein levels in serum were significantly different in ovarian cancer patients compared to healthy donors (Abstract).  However, the same cannot be said when urine was used as sample type (Figure 5 and Pg. 368, Column 2, Paragraph, second).  
Since the art teaches that it is unpredictable to utilize biomarkers in just any biological specimen to detect the presence of cancer in a subject, with respect to utilizing measurement of HE4, CA125, CA72-4, and SMRP levels in just any biological specimen to diagnose stage I ovarian cancer, and the specification does not provide ample guidance with respect to diagnosing this cancer in a non-tumor tissue biological specimen other than serum, and without comparing said level to a  benign disease standard, one would be burdened with undue experimentation to use the claimed invention to diagnose the recited cancer as broadly as the method is currently claimed.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
First, the specification at paragraph 0050 teaches that antibodies include naturally occurring or recombinantly produced binding partners that are molecules that specifically bind a marker polypeptide, specifically HE4a.  Therefore, the term antibody in the claim encompasses non-antibody molecules that can bind the recited markers of instant claims.  Yet, the examiner finds no description of non-antibody based binding proteins, for example, in the disclosure to describe this part of the recited genera of antibodies of the instant claims.  Therefore, Applicant seeks to claim use of a genera of target protein-binding molecules by reciting the target marker bound only, but providing no structure(s) of representative species. 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  
Since no structure of any non-antibody-based protein binders is provided in the disclosure it appears Applicant does not have possession of such molecules for use in their claimed method and also of this part of the genera of “antibodies” as broadly defined in the specification.   No species are taught to represent these non-antibody genera recited only by the biomarkers they bind and so the claims above fail the written description requirement for this reason.   
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. See ABBVIE DEUTSCHLAND GMBH & 2 CO. v. JANSSEN BIOTECH, INC., Appeals from the United States District Court for the District of Massachusetts in Nos. 09-CV-11340-FDS, 10-CV-40003-FDS, and 10-CV-40004-FDS, Judge F. Dennis Saylor, IV.  See also Ariad, 598 F.3d at 1351 (“[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.”); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 (Fed. Cir. 2011) (noting the technical challenges in developing fully human antibodies of a known human protein).
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high.  However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011).
.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-2 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Moore (Gynecologic Oncology, Vol. 108, No. 2, Pg. 402-408, published 02/2008).

Thus, Moore clearly anticipates the claims rejected above.    

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schummer (US2003/0108965, published 06/12/2003, on IDS), in view of Hellstrom (Cancer Research, Vol. 63, Pg. 3695-3700, 2003, on IDS), Zhang (US2007/0172902, priority to 06/22/2005, on IDS), Negishi (Gynecologic Oncology, Vol. 48, Pg. 148-154, 1993, on IDS) and Tempany (Radiology, Vol. 215, No. 3, Pg. 761-767, 2000, on IDS).
Schummer teaches a method for diagnosing cancer comprising detection of HE4, mesothelin-related antigen (SMRP), and CA125 (Paragraphs 0024-0025).  HE4, CA125 and SMRP are overexpressed in ovarian cancer (Abstract and Paragraph 0007).  Ovarian cancer can be diagnosed with this method (Paragraphs 0002 and 0017).  The biological samples assessed can include blood (Paragraph 0095) and serum and plasma (Paragraph 0096).  The levels of the biomarker detected can be compared to those (reference value) in a healthy patient (Paragraph 0064).  Said diagnostic assay can be quantitative (Paragraph 0064).  HE4 can be detected with an antibody using an ELISA-based assay (Paragraph 0110) which can be a sandwich ELISA (0041) using immobilized 3D8 antibody as the capture reagent and biotinylated 2H5 as the detection reagent 
Hellstrom teaches use of 2H5 and 3D8 in a sandwich ELISA assay for detection of HE4 in patient sera to diagnose ovarian cancer (Abstract).  CA125 was also detected in this method (Abstract).  They conclude that both biomarkers have the same specificity and sensitivity in this assay for ovarian cancer (Abstract).  Patients with early stage cancers were analyzed (Table 1).  HE4 was also used as a biomarker in women with ovarian masses (Pg. 3695, Column 2, Paragraph, third) which would be pelvic masses.
Neither Schummer nor Hellstrom teaches the detection of CA72-4 for diagnosis of ovarian cancer.  This deficiency is remedied by Zhang and Negishi.
Zhang teaches biomarkers useful in qualifying ovarian cancer status in a patient (Abstract).  Biomarkers can be detected via immunoassay using a substrate comprising affinity reagents (0013).  These reagents can be antibodies (0027).  Their method comprises measuring at least one biomarker from CA125II (CA125 synonym), CA72-4, HE4, and SMRP (mesothelin) (0018 and 0115).  Biological samples to be used in their experiments include blood, serum and plasma (0030).  The immunoassay used can be an ELISA (0035).  Preferably three or more biomarkers are measured so as to provide greater predictive value (0111).  Biomarker levels are compared to those in non-cancer subject controls (0026).  Also, CA125 is a well-characterized ovarian cancer marker for stage I ovarian cancers (0006).
Negishi teaches the detection of CA72-4 in serum as a marker for the detection of ovarian cancer (Abstract).  This biomarker can be measured by immunoradiometric 
Therefore, Zhang and Negishi teach the use of CA72-4 for the same purpose as the biomarkers HE4, CA125, and SMRP taught by Schummer and Hellstrom above.  
With respect to use of the biomarkers above to assess presence of stage I ovarian cancer in patients with a pelvic mass, Tempany supports the teachings of Hellstrom above.  Tempany teaches that in the case of ovarian cancer, an accurate depiction of the sites of abnormal disease is important because it will help determine the sites at which biopsy will be performed at surgery (Pg. 762, Column 1, Paragraph, second).  Such sites were in the pelvis of patients where masses and ovaries were evaluated for size, echogenicities, and internal characteristics Pg. 762, Column 3, Paragraph, first).
Thus, it was well-known at the time of filing that ovarian cancer diagnosis would comprise examination of a patient for pelvic masses and that a patient suspected of having ovarian cancer could have a pelvic mass, said mass potentially being ovarian cancer. 
With respect to use of all four of the biomarkers of instant claims HE4, CA125, CA72-4, and mesothelin (SMRP), to diagnose ovarian cancer, all are known in the prior art to be used for this purpose, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Furthermore, Zhang brings all together to diagnose ovarian cancer.  Furthermore, since markers in this set can be used 
As discussed above, it is equally obvious to include pelvic mass evaluation in the diagnosis protocol comprising detection of the four biomarkers above.  This is because such masses, as taught by Tempany, could be biopsied and used to confirm diagnosis made with serum biomarkers, providing a more accurate assessment of patient disease.  Based on the successes and knowledge provided by the authors above, one of ordinary skill in this art would have had a high probability of success in diagnosing stage I ovarian cancer in a patient with a pelvic mass with a method comprising the detection of the four biomarkers of instant claims.  One of ordinary skill in this art is constantly seeking improved diagnostic methods for early cancer detection and an assay using the biomarkers of the instant claims, since it is known that use of multiple markers can improve sensitivity of cancer detection, would provide the advantage of facilitating early detection.  
With respect to claim 2, obtaining the serum samples discussed supra will provide them for immunoassay analysis.
Thus, in view of the combined teachings above, the claims are obvious. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The claim(s) recite assessing whether a pelvic mass is a stage I ovarian cancer or benign disease comprising detection of HE4, CA125, CA72-4, and SMRP biomarkers.  Therefore, the claims clearly recite the natural correlation between the levels of these biomarkers and stage I ovarian cancer/benign disease.  Such a natural correlation is a judicial exception. 
This judicial exception is not integrated into a practical application because the active steps of the instant claims encompass all feasible uses of the natural correlation/judicial exception above.  Obtaining/providing a sample is required for such a diagnostic technique and use of antibodies to detect said markers will be performed in all feasible applications of the correlation above. Therefore, the claims create a monopoly on the natural correlation and so it is not integrated into a practical application.  See Federal Register, Vol. 84, No. 4, Pg. 54, Column 3, Paragraph, fifth.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim elements/steps outside of the correlation are well-understood, routine, and conventional.  This is evidenced by the art above in the 103 rejection: Schummer (US2003/0108965, published 06/12/2003, on IDS), Hellstrom (Cancer Research, Vol. 63, Pg. 3695-3700, 2003, on IDS), Zhang (US2007/0172902, priority to 06/22/2005, on IDS), Negishi (Gynecologic Oncology, Vol. 48, Pg. 148-154, 1993, on IDS) and Tempany (Radiology, Vol. 215, No. 3, Pg. 761-767, 2000, on IDS).  All teachings of these references above in the 103 rejection are incorporated here.  In short, these references provide the steps of obtaining a biological 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Michael Allen/           Primary Examiner, Art Unit 1642